IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


CARA SALSBERG,                                 : No. 433 EAL 2021
                                               :
                    Petitioner                 :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
              v.                               :
                                               :
                                               :
DONNA MANN AND DREXEL                          :
UNIVERSITY,                                    :
                                               :
                    Respondents                :


                                       ORDER



PER CURIAM

      AND NOW, this 31st day of March, 2022, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioner, is:


             Whether Pennsylvania should apply the Restatement Second
             [of Torts] § 766 to an Intentional Interference claim by an
             employee at will against a supervisor who acted against that
             employee, not as an agent on behalf of her employer, but ultra
             vires and pursuant to personal animus?